      Case: 5:20-cv-01990-JJH Doc #: 29 Filed: 08/31/20 1 of 5. PageID #: 398




                           United States District Court
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 JOSE REYES et al.                               §
                                                 §
 v.                                              §         CIVIL ACTION NO. 3:20-CV-1561-S
                                                 §
 C.R. BARD INCORPORATED et al.                   §

                          MEMORANDUM OPINION AND ORDER

       This Order addresses Plaintiffs’ Unopposed Amended Motion to Sever and Transfer Venue

of Out-of-State Plaintiffs’ Cases [ECF No. 23]. Defendants filed a Response to the Motion, stating

that they do not oppose severance and transfer of the cases identified in the Motion. See ECF

No. 25. For the following reasons, the Court GRANTS the Motion.

                             I.    PROCEDURAL BACKGROUND

       Plaintiffs filed this action in the state district court. See Notice of Removal Ex. D-2.

Defendants timely removed the case to this Court based on diversity of citizenship. See Notice of

Removal. Plaintiffs filed the pending Motion on August 13, 2020, which is now ripe and pending

before the Court.

                                       II.    SEVERANCE

       A court has broad discretion to sever issues under Rule 21, see Brunet v. United Gas

Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994), and that discretion similarly allows for the

severance and transfer of parties in the interest of justice, see Spencer, White & Prentis, Inc. v.

Pfizer, Inc., 498 F.2d 358, 361-62 (5th Cir. 1974). “In the situation where venue is proper for one

defendant but not for another and dismissal is inappropriate, the district court . . . may sever the

claims, retaining jurisdiction over one defendant and transferring the case as to the other defendant

to an appropriate district.” Carnival Corp. v. Tug W.O. Watson, No. Civ. A. 02-2375, 2003 WL

943633, at *1 (E.D. La. Mar. 5, 2003) (citation omitted); see also Stewart v. Livingston, Civ. A.
      Case: 5:20-cv-01990-JJH Doc #: 29 Filed: 08/31/20 2 of 5. PageID #: 399




No. H-14-1483, 2014 WL 4975434, at *5 (S.D. Tex. Oct. 3, 2014) (citation omitted) (“The Court

. . . has broad discretion to sever and transfer issues that should be tried in another district.”).

Defendants agree with Plaintiffs’ request to sever the cases. Accordingly, the Court exercises its

discretion and finds that severance of the out-of-state plaintiffs is in the interest of justice.

                                         III.    TRANSFER

        A district court may transfer any civil action to any other district or division in which it

might have been brought for the convenience of the parties and witnesses, if such transfer is in the

interest of justice. See 28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating

that a transfer of venue is warranted for convenience purposes. See Time, Inc. v. Manning, 366

F.2d 690, 698 (5th Cir. 1966). The movant’s burden is to show “good cause” for transfer. In re

Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (hereinafter, “Volkswagen II”). The

Fifth Circuit explained:

        Th[e] good cause burden reflects the appropriate deference to which the plaintiff’s
        choice of venue is entitled. When viewed in the context of § 1404(a), to show good
        cause means that a moving party, in order to support its claim for a transfer, must
        satisfy the statutory requirements and clearly demonstrate that a transfer is for the
        convenience of parties and witnesses, in the interest of justice.

Id. (internal quotation marks omitted). The determination of venue transfer pursuant to § 1404(a)

is within the district court’s sound discretion, exercised “in light of the particular circumstances of

the case.” Hanby v. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D. Tex. 2001) (citing Radio

Santa Fe v. Sena, 687 F. Supp. 284, 287 (E.D. Tex. 1988))). In doing so, the court must balance

the two categories of interest—private and public—to resolve whether the movant has carried his

burden. Volkswagen II, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947)).

        The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance



                                                    2
      Case: 5:20-cv-01990-JJH Doc #: 29 Filed: 08/31/20 3 of 5. PageID #: 400




for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

and inexpensive.”     In re Volkswagen AG, 371 F.3d 201, 204 (5th Cir. 2004) (hereinafter,

“Volkswagen I”) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public

interest factors are: “(1) the administrative difficulties flowing from court congestion; (2) the local

interest in having localized interests decided at home; (3) the familiarity of the forum with the law

that will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the

application of foreign law.” Id.

       Plaintiffs request this Court to transfer the out-of-state plaintiffs to the jurisdictions in

which they had surgery for the implantation of their Bard inferior vena cava filter. See Br. in Supp.

of Mot. (“Br.”) 7. The identified cases might have been brought in those jurisdictions because that

is where “a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C.

§ 1391(b)(2). With respect to the private and public interest factors, Plaintiffs assert that the out-

of-state plaintiffs have essentially no connection to the state of Texas. See Br. 8-9; Pls.’ App.

They reside outside of Texas, they were not implanted with a Bard inferior vena cava filter in

Texas, and essentially all of their medical treatment took place outside of Texas. See generally

Br. In summary, none of the out-of-state plaintiffs have any connection whatsoever to the Dallas

Division of the Northern District of Texas, based on the evidence presented to the Court.

       Plaintiffs also assert (and Defendants do not dispute) that the proposed transfer

jurisdictions correspond with many of the out-of-state plaintiffs’ residences.            See Mot. 1.

Moreover, the out-of-state plaintiffs received at least some medical care in that jurisdiction. See

id. Thus, the private and public interest factors weigh in favor of transfer, as (1) transfer will allow

for ease of access to sources of proof; (2) medical provider witnesses should be accessible through

service of process; (3) travel costs should be minimized; and (4) there is a local interest due to

those plaintiffs’ residences. See Volkswagen I, 371 F.3d at 204.

                                                   3
      Case: 5:20-cv-01990-JJH Doc #: 29 Filed: 08/31/20 4 of 5. PageID #: 401




       The Court notes that while Defendants agree that Plaintiffs Keena Hodge’s (“Hodge”) and

Maurice Mack’s (“Mack”) cases should be severed and transferred, they assert that the record is

insufficient to determine the appropriate states of transfer. See ECF No. 26. Regardless, the Court

finds, and the record is undisputed, that Hodge resides outside of Texas, see Pls. App. 002, and

that she received at least some medical treatment in Chattanooga, Tennessee, see id. at 015.

Additionally, she represented to the Court that “to the best of [her] recollection, the implant of her

Bard G2 IVC Filter occurred at CHI Memorial Hospital in Chattanooga, Tennessee.” See ECF

No. 27. Moreover, the Court finds, and the record is undisputed, that Mack resides in Atlanta,

Georgia, see id. at 002, and that he received at least some medical treatment in Atlanta, Georgia,

see id. at 041. Therefore, the Court finds that the public and private interest factors similarly weigh

in favor of transfer with respect to Hodge and Mack. Defendants agree that plaintiffs have

identified the proper transferee district for the remaining out-of-state plaintiffs.

         As a result, the Court finds that Plaintiffs have met their burden to clearly demonstrate

 that the proposed jurisdictions are more convenient forums for the parties and witnesses than the

 Dallas Division of the Northern District of Texas. See 28 U.S.C. § 1404(a); Volkswagen II, 545

 F.3d at 315. Accordingly, based on the agreement of counsel and the undisputed representations

 by Plaintiffs’ counsel, the Court GRANTS the Motion and directs the Clerk of the Court to sever

 and transfer this action as follows:

       a. Plaintiff Phyllis Bennett’s case be severed and transferred to the Binghamton

           Division of the Northern District of New York;

       b. Plaintiff Winifred Dean’s case be severed and transferred to the Eastern

           Division of the Northern District of Illinois;

       c. Plaintiff Keena Hodge’s case be severed and transferred to the Chattanooga

           Division of the Eastern District of Tennessee;

                                                   4
      Case: 5:20-cv-01990-JJH Doc #: 29 Filed: 08/31/20 5 of 5. PageID #: 402




       d. Plaintiff Loretta Hunter’s case be severed and transferred to the Western

           Division of the Northern District of Alabama;

       e. Plaintiff Theresa Kerby’s case be severed and transferred to the Nashville

           Division of the Middle District of Tennessee;

       f. Plaintiff Richard Lawrence’s case be severed and transferred to the Akron

           Division of the Northern District of Ohio;

       g. Plaintiff Maurice Mack’s case be severed and transferred to the Atlanta

           Division of the Northern District of Georgia; and

       h. Plaintiff Cindy Oxenreider’s case be severed and transferred to the Harrisburg

           Division of the Middle District of Pennsylvania.

Plaintiff Jose Reyes is the sole plaintiff with any connection to this forum. Accordingly, he shall

remain in the Dallas Division of the Northern District of Texas.

       SO ORDERED.

       SIGNED August 31, 2020.




                                                5
